Appeal from an order of the Family Court, Oswego County (David J. Roman, J.), entered October 7, 2002. The order granted the petition and approved the execution of a judicial surrender committing the guardianship and custody of respondent’s son to petitioner for the purpose of adoption.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Respondent, who surrendered her two children for adoption upon the execution of judicial surrenders, appeals from two ex parte orders separately approving those surrenders. However, “no appeal lies from an order entered ex parte” (Matter of Heitler v Glucksman, 309 AD2d 866, 867 [2003]), and thus we dismiss these appeals (cf. Matter of Lester MM., 238 AD2d 627 [1997]; Matter of Amanda B., 206 AD2d 636 [1994]). Respondent’s remedy is an action or proceeding “brought on the ground of fraud, duress or coercion in the execution or inducement of [the] surrender[s]” (Social Services Law § 383-c [6] [d]). In any event, contrary to respondent’s *1040contention, the record establishes that the surrenders were voluntary. Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.